The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 21, 2019

                                2019COA46

No. 18CA0417, People in the Interest of A.N-B. — Juvenile
Court — Dependency and Neglect — Termination of the Parent-
Child Relationship — Expert Testimony; Attorneys and Clients
— Attorney-Client Privilege

     A division of the court of appeals concludes that when an

indigent party in a dependency and neglect case is provided with an

expert at state expense, the attorney-client privilege does not attach

to the expert’s report regarding a parent-child interactional

assessment. In so doing, the division concludes that the holding in

D.A.S. v. People, 863 P.2d 291 (Colo. 1993), was not affected by

recent legislation transferring the authority for budgetary review

and approval of a state-paid expert from the court to the office of

respondent parents’ counsel.
COLORADO COURT OF APPEALS                                          2019COA46


Court of Appeals No. 18CA0417
Jefferson County District Court No. 17JV31
Honorable Ann Gail Meinster, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of A.N-B., I.N-B., I.N-B., and A.N-B., Children,

and Concerning D.B. and R.N.,

Respondents-Appellants.


                             JUDGMENT AFFIRMED

                                   Division I
                            Opinion by JUDGE TOW
                        Taubman and Berger, JJ., concur

                           Announced March 21, 2019


Ellen G. Wakeman, County Attorney, Sarah L. Oviatt, Assistant County
Attorney, Golden, Colorado, for Petitioner-Appellee

Diana M. Richett, Guardian Ad Litem

Ingelhart Law Office LLC, Kimberly A. Ingelhart, Glenwood Springs, Colorado,
for Respondent-Appellant D.B.

The Morgan Law Office, Kris P. Morgan, Colorado Springs, Colorado, for
Respondent-Appellant R.N.
¶1    Mother, D.B., and father, R.N., appeal the juvenile court’s

 judgment terminating their parent-child relationships with A.N-B.,

 I.N-B., I.N-B., and A.N-B. We affirm.

                           I.    Background

¶2    The family has been involved with child protective services

 agencies on two prior occasions. In January 2014, the Adams

 County Department of Human Services opened a voluntary case

 with the family after one of the boys suffered a fractured femur

 while in father’s care. The child was then six months old. The

 injury was not explained. The case was closed in June 2014.

¶3    In September 2014, the same child suffered another fractured

 femur and fractured ribs. At the same time, the other twin was

 found to have healing fractures to his ribs, skull, and forearm. The

 Adams County Department of Human Services opened a

 dependency and neglect case. The case was closed with mother

 having full custody of the children, supervised visitation for father,

 and a permanent protection order barring father from contact with

 the boy who had suffered fractured femurs.

¶4    In this case, in January 2017, the Jefferson County Division of

 Children, Youth, and Families filed a petition in dependency and


                                    1
 neglect after mother left the three-year-old twins home alone for

 over six hours. Neighbors reported that the children were

 screaming and crying. Police arrived to find the children locked in a

 bedroom with no food or water. The room smelled of urine, and the

 home was extremely dirty. The Division removed the children and

 placed them with their maternal grandfather, where they remained

 throughout the proceedings.

¶5    The juvenile court adjudicated the children dependent and

 neglected. In March 2017, the court adopted treatment plans for

 the parents. On August 28, 2017, the guardian ad litem (GAL) filed

 a motion to terminate the parent-child relationships. Over three

 days in December 2017 and January 2018, the court conducted an

 evidentiary hearing on the motion to terminate. In January 2018,

 the court terminated both parents’ parental rights.

                             II.   Analysis

               A.    The Juvenile Court Did Not Violate
                      Mother’s Attorney-Client Privilege

¶6    Mother contends that the juvenile court violated her

 attorney-client privilege when it required disclosure of a report




                                   2
 drafted by mother’s expert and admitted the report and the expert’s

 testimony at the termination hearing. We disagree.

                      1.     Additional Background

¶7    Before the hearing, mother requested appointment of an

 expert in child psychology to evaluate her parenting time. Due to

 mother’s indigency, the expert was appointed at state expense

 pursuant to section 19-3-607(1), C.R.S. 2018. The expert

 conducted a parent-child interactional evaluation, which included a

 clinical interview of mother and direct observation of mother

 interacting with each of the four children. Based on the expert’s

 report, mother elected not to call the expert as a witness.

¶8    Just prior to the hearing, the GAL requested that the expert’s

 report be disclosed to her. Mother objected, asserting that the

 report was protected by attorney-client privilege. The juvenile court

 ordered the report disclosed and permitted the GAL to call the

 expert to testify to the results of his evaluation at the termination

 hearing.

                        2.    Standard of Review

¶9    We review the juvenile court’s resolution of discovery issues for

 an abuse of discretion. People in Interest of A.D.T., 232 P.3d 313,


                                    3
  316 (Colo. App. 2010). We also review the juvenile court’s

  evidentiary rulings for an abuse of discretion. People in Interest of

  M.V., 2018 COA 163, ¶ 52. A juvenile court abuses its discretion

  “when its decision is manifestly arbitrary, unreasonable, or unfair,

  or when it misapplies the law.” People in Interest of E.R., 2018 COA

  58, ¶ 6. The application of the attorney-client privilege is a question

  of law we review de novo. People v. Trammell, 2014 COA 34, ¶ 9.

       3.    State-Paid Experts and the Attorney-Client Privilege

¶ 10   In 1977, the Colorado legislature enacted the Parent-Child

  Legal Relationship Termination Act of 1977. Ch. 248, 1977 Colo.

  Sess. Laws 1026-1032. In this Act, the legislature provided that

  “[a]n indigent parent has the right to have appointed one expert

  witness of his own choosing whose reasonable fees and expenses,

  subject to the court’s review and approval, shall be paid by the state

  of Colorado pursuant to section 19-11-110.” Sec. 1, § 19-11-107(1),

  1977 Colo. Sess. Laws at 1028. Ten years later, when the

  legislature repealed and reenacted the Colorado Children’s Code,

  this provision was relocated to section 19-3-607, altering only the

  section reference to the new section 19-3-610. Ch. 138, sec. 1,

  § 19-3-607(1), 1987 Colo. Sess. Laws 790. The provision has since


                                     4
  been substantively amended only once, when the legislature

  transferred the budgetary review and approval of the expert’s fees

  and costs from the court to the office of the respondent parents’

  counsel. Ch. 216, sec. 1, § 19-3-607(1), 2016 Colo. Sess. Laws 830.

¶ 11   When an indigent parent’s attorney requests the appointment

  of an expert under this provision, the attorney-client privilege

  generally protects communications between the parent and the

  expert. B.B. v. People, 785 P.2d 132, 138 (Colo. 1990) (interpreting

  section 19-11-107(1), C.R.S. 1986). However, this privilege “is not

  absolute.” D.A.S. v. People, 863 P.2d 291, 295 (Colo. 1993). In

  other words, “under a variety of circumstances the cloak of

  confidentiality afforded by the attorney-client privilege does not

  extend to particular communications between an attorney (or his

  agent) and a client.” Id. For example, the “privilege applies only to

  statements made in circumstances giving rise to a reasonable

  expectation that the statements will be treated as confidential.” Id.

  (quoting Lanari v. People, 827 P.2d 495, 499 (Colo. 1992)).

¶ 12   In B.B., the expert was retained to conduct a disability

  evaluation of the parent, which included administering intelligence

  and personality tests as well as interviewing the parent. 785 P.2d


                                     5
  at 134-35. The People called the expert to testify in their case-in-

  chief, over the parent’s objection. Id. The supreme court ruled

  that, because the expert was an agent of the parent’s attorney, the

  attorney-client privilege protected confidential communications

  between the parent and the expert. Id. at 139.

¶ 13   Three years later, the supreme court addressed the issue in a

  different context. In D.A.S., the supreme court held that the

  attorney-client privilege did not attach to the testimony and report

  of an expert who conducted a parent-child interactional

  assessment. 863 P.2d at 295-96. In distinguishing B.B., the court

  focused on several factors, including that (1) much of the expert’s

  testimony concerned his observations of the children, not the

  parent’s statements; (2) the parent’s attorney knew, before the

  expert’s appointment, that the expert would likely conduct the

  parent-child interactional evaluation; (3) there was no request to

  forego the evaluation; (4) the children participated in the evaluation

  of the parent and themselves; (5) the children’s participation was

  not necessary to make the evaluation possible; and (6) the expert’s

  report had been given to opposing counsel before trial. Id. at 296.

                            4.    Application


                                    6
¶ 14   The facts of this case are far more similar to those in D.A.S.

  than to those in B.B. Mother hired an expert in child psychology to

  evaluate her parenting ability through a parent-child interactional

  evaluation. After reviewing the expert’s report, mother decided not

  to call him as a witness.

¶ 15   However, the GAL moved to compel disclosure of the expert’s

  report. The juvenile court found that D.A.S. was dispositive of the

  issue and granted the motion. At the termination hearing, the

  juvenile court admitted the expert’s report and testimony over

  mother’s objection.

¶ 16   With regard to the parent-child interactional evaluation, much

  of the expert’s testimony concerned his observations of the children

  and, thus, did not fall within the scope of the privilege. See id. at

  294 (attorney-client privilege protects communications between

  parent and expert, not expert’s observations and conclusions

  regarding children). In addition, the expert testified regarding the

  clinical interview he conducted with mother. However, he testified

  that this interview was integral to the parent-child interactional

  evaluation.




                                     7
¶ 17   Mother’s attorney requested the evaluation of mother’s

  parenting skills and asked that the children participate. Thus,

  mother’s attorney knew the expert would conduct the evaluation,

  desired it to occur, and requested the children’s participation.

¶ 18   True, the expert’s report was not disclosed to opposing counsel

  until the court granted the GAL’s request to do so. This fact is

  different than D.A.S., where it appears the expert himself provided a

  copy of his report to all counsel. However, under the statute in

  effect at the time, the GAL in D.A.S. was likely entitled to the report

  without having to request it. 1

¶ 19   Finally, and in our view most significantly, the expert advised

  mother, both orally and in writing, that the evaluation and interview

  would not be considered confidential and were being conducted to

  inform the juvenile court with respect to the dependency and

  neglect proceeding. Thus, mother had no expectation of privacy in

  the results of the evaluation or the clinical interview. See Lanari,


  1 The statute in effect at the time (as well as the current statute)
  required any report from a court-ordered evaluation to be provided
  to counsel prior to the hearing. § 19-3-607(2), C.R.S. 1990.
  Because the court appointed the expert, the expert’s report was
  essentially court-ordered. See People in Interest of D.A.S., 863 P.2d
  291, 295 (Colo. 1993).

                                     8
  827 P.2d at 499. Indeed, even B.B. acknowledged that the privilege

  only attaches to confidential communications. 785 P.2d at 139.

¶ 20   Mother urges us to follow the reasoning of the dissent in

  D.A.S. We, of course, cannot do so, as we are bound by the

  supreme court’s majority opinion. In re Estate of Ramstetter, 2016

  COA 81, ¶ 40.

¶ 21   Mother also argues that the law has changed since the

  decision in D.A.S. But as noted, the only statutory change that has

  occurred is the shift in responsibility for the approval of experts to

  the office of the respondent parents’ counsel. In other words, a

  parent is now able to retain an expert without a court order. One

  (perhaps unintended) result of this change is that fewer expert

  reports will be court-ordered, and therefore fewer will automatically

  be subject to disclosure under section 19-3-607(2), C.R.S. 2018.

  Nevertheless, because the juvenile court did not order disclosure

  pursuant to section 19-3-607(2), this statutory change does not

  alter our analysis.

¶ 22   Thus, we conclude that the juvenile court did not violate

  mother’s attorney-client privilege when it required disclosure of the

  expert’s report and admitted the report and the expert’s testimony.


                                     9
              B.      The Juvenile Court Properly Terminated
                             Mother’s Parental Rights

¶ 23   A court may terminate parental rights if it finds by clear and

  convincing evidence that (1) the parent has not complied with an

  appropriate, court-approved treatment plan or the plan was

  unsuccessful; (2) the parent is unfit; and (3) the parent’s conduct or

  condition is unlikely to change within a reasonable time.

  § 19-3-604(1)(c).

¶ 24   “The credibility of the witnesses and the sufficiency, probative

  effect, and weight of the evidence, as well as the inferences and

  conclusions to be drawn from it, are within the discretion of the

  trial court.” People in Interest of D.B-J., 89 P.3d 530, 532 (Colo.

  App. 2004). We will uphold the juvenile court’s findings and

  conclusions unless they are so clearly erroneous as to find no

  support in the record. People in Interest of C.A.K., 652 P.2d 603,

  613 (Colo. 1982).

               1.      Mother Did Not Successfully Comply
                            with Her Treatment Plan

¶ 25   As an initial matter, we reject mother’s contention that the

  lack of reasonable efforts by the Division rendered her treatment

  plan inappropriate. Mother’s argument conflates two distinct


                                     10
  issues: (1) the appropriateness of the treatment plan and (2)

  whether the Department made reasonable efforts to rehabilitate the

  parent. Before a court may terminate a parent-child relationship, it

  must find that

            (1) the parent has not reasonably complied
            with an appropriate treatment plan, the plan
            has been unsuccessful, or the court had
            previously found that an appropriate plan
            could not be devised; (2) the parent is unfit;
            and (3) the parent’s conduct or condition is
            unlikely to change within a reasonable time.

  People in Interest of L.M., 2018 CO 34, ¶ 27.

¶ 26   “In determining unfitness, conduct, or condition,” the juvenile

  court must also consider whether the Division made reasonable

  efforts to rehabilitate mother. § 19-3-604(2)(h). But the question of

  reasonable efforts is not related to the appropriateness of the

  treatment plan. Instead, the appropriateness of a treatment plan is

  measured in light of facts existing at the time of the plan’s approval.

  People in Interest of B.C., 122 P.3d 1067, 1071 (Colo. App. 2005).

  Thus, the Division’s later efforts to implement the plan have no

  bearing on whether or not the plan was appropriate.

¶ 27   The GAL asserts that we should not address mother’s

  contention that she reasonably complied with her treatment plan


                                    11
  because she did not raise the issue in the juvenile court. Divisions

  of this court have split on the question of whether a parent must

  specifically preserve issues by raising specific arguments related to

  each of the statutory criteria, or if failing to do so results in a waiver

  of appellate review as to the criteria not challenged. Compare

  People in Interest of S.N-V., 300 P.3d 911, 916 (Colo. App. 2011)

  (holding that a parent’s failure to object to services does not bar

  appellate review of a reasonable efforts finding), with People in

  Interest of D.P., 160 P.3d 351, 355-56 (Colo. App. 2007) (declining

  to review reasonable efforts finding because parent failed to object

  in the trial court to the services provided). We need not pick sides

  in this case because even if we assume mother preserved her claim,

  we discern no error.

¶ 28   The parent is responsible for assuring compliance with and

  success of the treatment plan. People in Interest of R.J.A., 994 P.2d

  470, 472 (Colo. App. 1999). “[P]artial compliance, or even

  substantial compliance, may not be sufficient to correct or improve

  the parent’s conduct or condition.” People in Interest of A.J., 143

  P.3d 1143, 1151 (Colo. App. 2006).




                                     12
¶ 29   When, as here, a dependency and neglect proceeding involves

  a child under the age of six, a court cannot find that a treatment

  plan has been successful if the parent exhibits the same problems

  addressed in the treatment plan without adequate progress,

  including improvement in the relationship with the child, and is

  unable or unwilling to provide nurturing and safe parenting

  sufficiently adequate to meet the child’s physical, emotional, and

  mental health needs and conditions. § 19-3-604(1)(c)(I).

¶ 30   The juvenile court found that mother had not resolved the

  protective concerns addressed in her treatment plan. In particular,

  mother still did not recognize the danger that father posed to the

  children. The caseworker testified that mother continued to

  steadfastly refuse to consider the possibility that father had abused

  the children despite the children’s severe injuries and their reports

  of physical abuse. See People in Interest of C.T.S., 140 P.3d 332,

  334 (Colo. App. 2006) (a parent who chooses to remain in a

  relationship with someone who poses a threat to the child’s welfare

  may be deemed unfit if such conduct prevents the parent from

  providing adequate protection).




                                    13
¶ 31   The court also found that mother did not have a healthy

  relationship with the children. The child psychologist testified that

  mother struggled to manage the children and they did not see her

  as having authority. The caseworker testified that mother had not

  progressed beyond therapeutic visits when she visited all four

  children together, and still had supervised visitation when she

  visited with the two boys or the two girls separately. The

  caseworker was concerned that the children would regress if they

  returned to mother’s care at that time.

¶ 32   Thus, the record supports the juvenile court’s finding that

  mother’s treatment plan was not successful because she continued

  to exhibit the same problems addressed in the treatment plan

  without adequate improvement. Further, she was unable to provide

  nurturing and safe parenting adequate to meet the children’s

  physical, emotional, and mental health needs and conditions.

  § 19-3-604(1)(c)(I).

               2.    Mother Was Not Entitled to More Time
                      to Comply with Her Treatment Plan

¶ 33   Mother contends that the juvenile court erred when it

  terminated her parental rights without affording her a reasonable



                                    14
  time to comply with her treatment plan. See People in Interest of

  D.Y., 176 P.3d 874, 876 (Colo. App. 2007) (a parent must be given a

  reasonable time to comply with an appropriate treatment plan

  before parental rights can be terminated). We perceive no error.

¶ 34   Mother received services for approximately ten months after

  the court approved her treatment plan. Cf. People in Interest of

  T.S.B., 757 P.2d 1112, 1113 (Colo. App. 1988) (nine months from

  adoption of treatment plan to termination was reasonable); People

  in Interest of R.B.S., 717 P.2d 1004, 1006 (Colo. App. 1986) (same).

  It was mother’s responsibility to use those services to get the help

  she needed to comply with her treatment plan. People in Interest of

  J.C.R., 259 P.3d 1279, 1285 (Colo. App. 2011). In this context, “[a]

  reasonable time is not an indefinite time, and it must be determined

  by considering the physical, mental, and emotional conditions and

  needs of the child.” A.J., 143 P.3d at 1152. Courts may also

  consider the parent’s social history, the chronic or long-term nature

  of the parent’s conduct or condition, and whether any change has

  occurred during the pendency of the dependency and neglect

  proceeding. Id.




                                    15
¶ 35   The psychologist noted that this was the second time the

  family had been involved in a dependency and neglect proceeding.

  He testified that episodes of such involvement were extremely rare

  in the general population, so multiple episodes in one family

  presented a notable risk factor. He opined that a parent’s history

  and ability to respond to intervention over time were the best

  predictors of the parent’s future behavior. He observed that,

  despite considerable intervention, mother still did not recognize her

  parenting deficits. Thus, the psychologist concluded that it would

  be very difficult for mother to make substantive changes.

¶ 36   The caseworker testified that mother needed at least an

  additional six months of therapy. In addition, the caseworker saw a

  significant protection concern in mother’s ongoing, covert contact

  with father despite having completed a treatment plan in a prior

  dependency and neglect case that required her commitment to keep

  father away from the children.

¶ 37   The juvenile court found that, although mother had made

  genuine efforts, she did not understand the danger father posed to

  the children or the effects of domestic violence on the children. The

  court found that mother would need a lot more therapy before it


                                   16
  would be safe to return the children to her. The court noted that

  the case was subject to the expedited permanency planning

  guidelines because the children were under six years old. See

  §§ 19-1-102(1.6), 19-1-123, 19-3-702(2.5), 19-3-703, C.R.S. 2018.

¶ 38   Thus, we conclude that the juvenile court did not err when it

  terminated mother’s parental rights without affording her more time

  to comply with her treatment plan.

              C.    Father Was Not Entitled to More Time
                     to Comply with His Treatment Plan

¶ 39   Father contends that the juvenile court erred when it

  terminated his parental rights without affording him a reasonable

  time to comply with his treatment plan. We perceive no error.

¶ 40   The determination of a reasonable period to comply with a

  treatment plan is necessarily fact-specific, and what constitutes a

  reasonable time may vary from case to case. D.Y., 176 P.3d at 876.

¶ 41   The Division argues that father failed to preserve this issue

  because, though it was mentioned in father’s opening statement, it

  was not addressed at all in his closing argument. As we discussed

  above in relation to mother’s preservation, we again need not decide




                                   17
  whether father preserved this claim because even if we assume he

  did, we discern no error.

¶ 42   Father asserts that (1) the only component of his treatment

  plan with which he was not in compliance was visitation; (2) he

  could not comply with the visitation provisions due to a criminal

  protection order; (3) the GAL had fought his attempts to modify the

  protection order; (4) a hearing on the protection order was set for

  two weeks after the termination hearing; and (5) thus, it was

  possible he would soon be able to begin visitation.

¶ 43   But evidence at the termination hearing contradicted father’s

  assertion that visitation could begin almost immediately and was

  the only barrier to successful completion of his treatment plan.

¶ 44   Father testified that he had no idea how each of the boys had

  sustained injuries that included fractured bones. He did not believe

  the children were afraid of him.

¶ 45   In contrast, the boys’ therapist testified that the boy who had

  suffered two fractured femurs reported that father had squeezed his

  leg and twisted it, which hurt a lot. He said that father hurt him

  and locked him in his room. The therapist said both boys talked

  about father spanking them, hurting them, and being mean. She


                                     18
  testified that both boys had post-traumatic stress disorder and were

  hypervigilant and fearful.

¶ 46   The elder girl’s therapist testified that the girl described

  witnessing ongoing domestic violence between her parents. The girl

  reported that father hit her and her brothers, and that it was scary

  when mother and father fought. The therapist had diagnosed the

  girl with post-traumatic stress disorder.

¶ 47   The caseworker testified that the children’s therapists had

  recommended against beginning visitation with father due to the

  children’s continued disclosure of physical abuse and their fear of

  him. She also testified that father had completed only four to six

  sessions of dialectical behavioral therapy out of twenty-six. He had

  made very little progress on his treatment plan. He had not taken

  ownership or acceptance of his negative impact on the children

  when they were in his care. The caseworker opined that it was not

  in the children’s best interests to maintain a relationship with

  father.

¶ 48   Thus, we conclude that the record supports the juvenile

  court’s decision to terminate father’s parental rights without

  affording him additional time to comply with his treatment plan.


                                     19
                      D.   Less Drastic Alternatives

¶ 49   Mother and father contend that the juvenile court erred when

  it found that an allocation of parental responsibilities (APR) to the

  maternal grandfather was not a viable less drastic alternative to

  termination of their parental rights. We disagree.

¶ 50   A juvenile court must consider and eliminate less drastic

  alternatives before entering an order of termination. D.B-J., 89 P.3d

  at 531. In doing so, the court must give primary consideration to

  the child’s physical, mental, and emotional conditions and needs.

  D.P., 160 P.3d at 356; see also § 19-3-604(3). The court may

  consider whether an ongoing relationship with the parent would

  benefit the child. See People in Interest of L.M., 2018 COA 57M,

  ¶ 29; People in Interest of J.L.M., 143 P.3d 1125, 1127 (Colo. App.

  2006). Long-term placement with a relative is not a viable less

  drastic alternative if the child needs a stable, permanent home that

  can be assured only by adoption. People in Interest of M.B., 70 P.3d

  618, 627 (Colo. App. 2003).

¶ 51   We must accept the juvenile court’s determination that no less

  drastic alternative to termination was available unless the finding is




                                    20
  so clearly erroneous as to find no support in the record. People in

  Interest of C.Z., 2015 COA 87, ¶ 64.

¶ 52   The juvenile court found that an ongoing relationship with the

  parents would not benefit the children. The children had no

  relationship with father, whom they had not seen in over a year.

  And there was no evidence of a healthy attachment bond between

  mother and the children, who did not see mother as a caregiver or

  someone who would keep them safe. The court found that the

  children needed to know that they were in a permanent home and

  their father could not get to them. Testimony by the caseworker

  and the psychologist supports these findings.

¶ 53   Other evidence at the termination hearing supported the

  juvenile court’s finding that mother would likely violate the

  conditions of an APR by allowing father to have contact with the

  children. The caseworker testified that mother had been diagnosed

  with a dependent personality disorder, which led her to stay in

  unhealthy relationships to avoid being alone. Mother testified that,

  despite the protection order in place after the prior dependency and

  neglect proceeding, she had habitually called father to help with the




                                    21
  boys when she became frustrated because they behaved better

  when he was there.

¶ 54   The grandfather testified he did not trust mother to keep

  father away from the children. He said protection orders had failed

  to protect the children and that adoption would make sure that line

  was never crossed again.

¶ 55   We therefore conclude that the record supports the juvenile

  court’s finding that an APR to the grandfather was not a viable less

  drastic alternative to termination of parental rights.

                             III.   Conclusion

¶ 56   The judgment is affirmed.

       JUDGE TAUBMAN and JUDGE BERGER concur.




                                     22